Citation Nr: 0416325	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana 


THE ISSUES

1.  Entitlement to an increased rating for sinusitis with 
associated headaches, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for chronic low back 
pain syndrome, lumbar strain, currently evaluated as 10 
percent disabling.
   
3.  Entitlement to an increased rating for fascial hernias, 
left tibia, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to July 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a rating in excess of 10 
percent for sinusitis with associated headaches; granted an 
increased rating from 0 percent to 10 percent for chronic low 
back pain syndrome, lumbar strain; and granted an increased 
rating from 0 percent to 10 percent for fascial hernia, left 
tibia.  As to the two grants for higher ratings, because the 
increases do not represent the maximum available ratings for 
the disabilities, the claims remain in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993). 

The issue of an increased rating for chronic low back pain is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claims.  

2.  The veteran has not experienced three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; experienced more than six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

3.  The veteran does not have malunion of the tibia with a 
moderate knee or ankle disability. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
sinusitis with associated headaches are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Code 6513 (2003).

2.  The criteria for a rating in excess of 10 percent for 
fascial hernias, left tibia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5299-5262 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2001 rating decision, the April 
2003 Statement of the Case, and letters sent to the veteran 
by the RO, adequately informed her of the information and 
evidence needed to substantiate her claims for an increased 
rating for sinusitis with associated headaches, and fascial 
hernias, left tibia, and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated April 2001, August 
2001, May 2002, and February 2004 informed her of the types 
of evidence that would substantiate her claims; that she 
could obtain and submit private evidence in support of her 
claims; and that she could have the RO obtain VA and private 
evidence if she completed the appropriate medical releases 
for any private evidence she wanted the RO to obtain.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate her claims and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

VCAA notice was provided in April 2001, prior to the initial 
unfavorable decision issued in October 2001.  After the 
notice was provided, the claimant was provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  In its VCAA notice letter and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  In a letter informing her that her appeal had 
been certified to the Board, the RO informed her that she 
could submit additional evidence concerning her appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by April 2001, August 2001, May 2002, and February 
2004 letters and asked her to identify all medical providers 
who treated her for sinusitis with associated headaches, and 
fascial hernia, left tibia.  The RO has obtained all evidence 
that the veteran identified and for which she gave consent 
for the RO to obtain.  

The Board notes that in June 2001, the veteran filled out an 
Authorization and Consent to Release Information Form (VA 
Form 21-4142), in which she identified additional evidence 
for the RO to obtain.  The Board further notes that the 
veteran failed to sign the form and that in August 2001, the 
RO sent the form back to the veteran for her signature.  The 
veteran failed to respond to the RO's request.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing these claims, 
to include providing information as to current medical 
treatment, and reporting for an examination as described 
below.  The veteran is hereby referred to 38 C.F.R. §§ 3.158, 
3.655 (2003), under which her failure to cooperate could 
result in adverse action on her claim.

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran underwent VA examinations in May 2001 and June 
2001.  The examinations are adequate to rate the claims for 
higher ratings for the veteran's sinusitis with associated 
headaches, and fascial hernias of the left tibia and there is 
sufficient evidence of record to make a decision on the 
claims.   

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

Sinusitis
The veteran was service connected for sinusitis with 
associated headaches and evaluated with a 10 percent rating 
effective July 1994.  A December 1995 RO rating decision 
continued the rating of 10 percent.  The veteran filed a 
Notice of Disagreement in February 1996, alleging that her 
condition had worsened and that she was frequently unable to 
speak at a normal tone.  The RO issued a Statement of the 
Case in March 1996, but the veteran failed to perfect her 
appeal.  The case was subsequently closed.  

The veteran filed the current increased rating claim in March 
2001.  She stated that she has continuous headaches that 
range from 5 to 10 out of 10 and that they feel like 
migraines.  She also stated that her nose runs all the time.  

The veteran underwent a VA examination in May 2001.  She 
complained of headaches that centered above her eyes and 
sometimes came down below her eyes. She further indicated 
that when her headaches were particularly severe, they 
involved tightness in her neck, which resulted in the need 
for bedrest to "sleep them off".  

Upon examination, the clinician noted that the veteran had 
tender temporalis muscles bilaterally, no swelling or 
tenderness over the mid facial sinuses.  External nose 
vestibule, septum, floor of nose, airways, inferior meatus, 
inferior turbinates, middle meati, middle turbinates, 
superior turbinates, sphenoethmoid recess and olfactory area 
and sinuses were all completely clear.  

The clinician's impression was that the veteran's headaches 
seemed much more like muscle spasm headaches than sinus 
headaches.  The clinician also noted the need to get a CT 
scan of the veteran's sinuses.  

The CT scan of the veteran's sinuses showed that the frontal 
sinuses were hypoplastic without evidence of mass or mucosal 
thickening.  There was mild mucosal thickening ethmoid air 
cells on the left.  There was mucosal thickening in the left 
maxillary sinus.  Right maxillary sinus was well aerated.  
The clinician's impression was that the veteran suffered from 
left ethmoid and left maxillary sinusitis.  

The RO denied the veteran's claim for a rating in excess of 
10 percent for sinusitis in an October 2001 rating decision.  
In her May 2002 notice of disagreement, the veteran stated 
that she has been on antibiotics for more than six months and 
that she always has a very bad headache that produces 
constant pain.  In her June 2003 appeal to the Board (VA Form 
9), she stated that she has at least two migraines per month 
(in conjunction with her sinusitis) and that they last at 
least three days.  

Fascial hernias, left tibia
The veteran was service connected for fascial hernias, left 
tibia, and evaluated with a 0 percent rating effective July 
1994.  In her March 2001 claim for an increased rating, the 
veteran stated that she experiences major pain in her legs 
akin to a broken bone.  In her June 2001 Statement in Support 
of the Claim (VA Form 21-4138), she stated that she cannot 
run because her legs could crack.

The veteran underwent a VA examination in June 2001.  She 
complained of pain and occasional swelling of the leg.  She 
reported that she takes Tylenol for the pain.  She had no 
flare-ups of the bone disease, no active infection, and she 
was not using crutches, a brace, or cane.  

Upon examination, the clinician noted no deformity, no 
angulation, no false motion, and no shortening.  There was 
also no malunion, no nonunion, and no loose motion.  She had 
slight pain in her left leg.  Her gait was normal.  She had 
no ankylosis, no joint involvement, no shortening, and no 
constitutional sign of bone disease.  The clinician diagnosed 
the veteran with status post stress fracture of the left leg 
with recurrent pain.  

The RO's October 2001 rating decision denied the veteran's 
claim for an increased rating.  In her May 2002 notice of 
disagreement, the veteran stated that she had a job where she 
spent seven hours a day on her feet and that her hernias hurt 
all the time (not just when she bumps them).  In her appeal 
to the Board (VA Form 9), she stated that she no longer walks 
the way she did prior to service because her disability has 
gotten worse over the years.  She stated that her foot goes 
numb everyday because she is on her feet most of the day.  
She also reported that she has an ankle disability and when 
she gets home from work, she cannot wiggle her toes.    

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Pursuant to 38 C.F.R. § 4.97 (Diagnostic Code 6513) regarding 
sinusitis, a 10 percent rating is warranted when the veteran 
experiences one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting occurs.  

The next highest rating of 30 percent, is warranted only when 
it is shown that the veteran experiences three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-capacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97 
(Diagnostic Code 6513).  

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5262) 
regarding impairment of the tibia, a 10 percent rating is 
warranted when the veteran experiences malunion of the tibia 
with a slight knee or ankle disability.  The next highest 
rating of 20 percent is only warranted when the veteran 
experiences malunion of the tibia with a moderate knee or 
ankle disability.  

Analysis

Sinusitis
The veteran is currently evaluated as 10 percent disabled as 
a result of her sinusitis with associated headaches. In order 
to warrant the next highest rating of 30 percent, the veteran 
must show that she suffers from three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-capacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  38 
C.F.R. § 4.10 (Diagnostic Code 6513).  

The most recent VA examination included a CT scan of the 
sinuses, which confirmed left ethmoid and left maxillary 
sinusitis.  However, the clinician who examined the veteran 
at that time found that her external nose vestibule, septum, 
floor of nose, airways, inferior meatus, inferior turbinates, 
middle meati, middle turbinates, superior turbinates, 
sphenoethmoid recess and olfactory area and sinuses were all 
completely clear.  Furthermore, the clinician was of the 
opinion that the veteran's headaches were more likely to be 
the result of muscle spasms than from sinusitis.  Finally, 
the veteran has not produced any medical evidence that her 
headaches have rendered her incapacitated or that they have 
required prolonged antibiotics.  In the absence of such 
evidence, the next highest rating of 30 percent is not 
warranted.  

The Board has considered the veteran's statements regarding 
the frequency of her incapacitating episodes of headaches due 
to sinusitis and her antibiotic treatment history.  However, 
as a layperson without medical expertise or training, her 
statements alone are insufficient to classify her headaches 
as secondary to sinusitis.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  As noted above, the most recent VA examination 
resulted in an opinion that the veteran's headaches were more 
likely due to muscle spasms versus sinusitis.  As to the 
frequency of treatment for sinusitis with antibiotics, the 
medical records in the claims file show no such treatment.  
The veteran has been notified on numerous occasions to 
provide information pertaining to relevant treatment; the RO 
has obtained all of the treatment records identified by the 
veteran.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating for sinusitis and associated 
headaches must be denied. See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).
  
Fascial hernias, left tibia
When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).

The RO has rated the veteran by analogy under 38 C.F.R. § 
4.71a (Diagnostic Code 5262).  As such, the veteran has been 
rated 10 percent disabled due to her fascial hernias, left 
tibia.  The next highest rating of 20 percent is only 
warranted when the veteran experiences malunion of the tibia 
with a moderate knee or ankle disability.  

There is no medical evidence to support the contention that 
the veteran suffers from malunion of the tibia with a 
moderate knee or ankle disability.  To the contrary, the 
clinician at her VA examination found that there was no 
malunion at all, no deformity, and no loose motion.  The 
clinician described her pain as slight, and her gait was 
normal.  Furthermore, the clinician did not note that the 
veteran suffered from any knee or ankle disability.    

The Court has held that pursuant to 38 C.F.R. § 4.40 (2003) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that a part that 
becomes painful on use must be regarded as seriously 
disabled.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In the absence of any evidence showing malunion with a 
moderate knee or ankle deformity, the next highest rating of 
20 percent is not warranted.  

The functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has 
been taken into account.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet App 202 (1995).  There is no objective 
medical evidence to show that pain or flare-ups of pain, or 
any findings of weakness, fatigue or incoordination, that 
results in any additional limitation of motion of either knee 
or ankle to a degree that supports a rating in excess of 20 
percent for either leg disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating for fascial hernias, left tibia 
must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

1.  Entitlement to a rating in excess of 10 percent for 
sinusitis with associated headaches is denied.  

2.  Entitlement to a rating in excess of 10 percent for 
fascial hernias, left tibia is denied.  


REMAND

An RO decision in February 1995 granted service connection 
for chronic low back syndrome.  The low back disability was 
rated 0 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

The veteran filed a claim for a compensable rating in March 
2001.  She underwent a VA examination in June 2001.  She 
complained of continuous low back pain since 1993, occasional 
stiffness in her back, and flare ups of pain.  She was unable 
to lift more than 30 pounds.  

Upon examination, the clinician noted that the veteran had 
mild pain over the low back area but no postural abnormality 
or fixed deformity.  The musculature of the veteran's back 
was normal and there was no neurological abnormality.  Her 
range of motion was lumbar flexion to 70 degrees; lumbar 
extension to 30 degrees; right lateral bending of the lumbar 
area to 20 degrees bilaterally; rotation of the lumbar area 
to 20 degrees bilaterally.  The clinician diagnosed a lumbar 
strain and chronic low back pain.   

The October 2001 RO rating decision granted the veteran a 
compensable rating of 10 percent.  The veteran now seeks a 
higher rating.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases and injuries of the spine were 
changed.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The General 
Counsel of VA has held that where a law or regulation changes 
during the pendency of a claim for a higher rating, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

In reviewing the record, it becomes apparent that the RO has 
not had the opportunity to adjudicate the veteran's claim for 
a rating in excess of 10 percent for her low back disability, 
with consideration of the new rating criteria, nor does it 
appear that the veteran has received notice of the changes in 
the regulations used to evaluate diseases and injuries of the 
spine, which became effective on September 26, 2003.  68 Fed. 
Reg. 51454-58 (Aug. 27, 2003).  Because the applicable rating 
criteria changed during the pendency of this appeal, and the 
veteran has not been notified of the changes in the 
regulation or afforded any opportunity to present relevant 
argument, due process concerns require remanding this claim.

Given the change in regulations regarding the rating of 
spinal disabilities and the length of time since the 
veteran's last VA examination, it is the Board's judgment 
that there is a duty to provide her with a more current VA 
examination.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 
Vet. App. 377, 383-4 (1994).  

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to her claim for a rating in 
excess of 10 percent for a low back 
disability, of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in her possession 
that pertains to her claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated her for her low back disability.  
After securing the necessary releases, 
all such records that are not already in 
the claims folder should be obtained.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of her 
service-connected chronic low back 
syndrome.  The claims file must be made 
available to and reviewed by the examiner.  
The evaluation should include complete 
range of motion studies for the lumbar 
spine.  The examiner should also opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any additional loss of 
function (i.e., motion) of the low back 
due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability or incoordination.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss of 
range of motion.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so indicate.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of an 
increased rating for the veteran's 
service-connected low back disability, 
with consideration of all of the 
applicable rating criteria and the 
evidence obtained since the October 2001 
rating decision.    

6.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2003 
Statement of the Case, and all of the 
applicable rating criteria.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



